NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 30, 2020
                                  Decided May 4, 2020

                                         Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 19-2337

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 01-cr-10015-001

RUSSELL C. SIEVERT,                             Michael M. Mihm,
     Defendant-Appellant.                       Judge.


                                       ORDER

        More than a year after serving a prison term for unlawful possession of a firearm,
18 U.S.C. § 922(g), Russell Sievert tested positive for marijuana and was arrested for
violating the conditions of his supervised release. He was released on bond, but a few
months later again violated his supervision when he used marijuana on two more
occasions and failed to comply with substance-abuse treatment. After Sievert admitted
to all of the violations, the district court revoked his supervised release and sentenced
him to 18 months in prison without any further supervision. Sievert filed a notice of
appeal, but his attorney asserts that the appeal is frivolous and seeks to withdraw under
Anders v. California, 386 U.S. 738 (1967).
No. 19-2337                                                                           Page 2

        At the outset we note that Sievert does not have an unqualified constitutional
right to counsel when appealing a revocation order, see Gagnon v. Scarpelli, 411 U.S. 778,
789–91 (1973), so the safeguards in Anders need not govern our review. Even so, our
practice is to follow them. See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016).
Because counsel’s analysis appears thorough, we limit our review to the subjects he
discusses. United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). Sievert did not respond
to counsel’s motion. See 7TH CIR. R. 51(b).

       Counsel first advises that Sievert does not wish to challenge his admissions to the
supervision violations, so counsel rightly does not explore potential challenges to the
revocation decision. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010). In any
event, revocation was mandatory because Sievert admitted to possessing marijuana.
18 U.S.C. § 3583(g)(1) (ordering “[m]andatory revocation . . . [i]f the defendant possesses
a controlled substance”); United States v. Jones, 774 F.3d 399, 403 (7th Cir. 2014).

       Counsel next considers whether Sievert could argue that his sentence was
procedurally unsound, but rightly concludes that doing so would be frivolous. The
judge correctly classified Sievert’s marijuana possession as a Grade B violation under
U.S.S.G. § 7B1.1(a)(2). Because Sievert already had two prior convictions for marijuana
(one felony and one misdemeanor), his offense would have been punishable by more
than one year and thus the violation could not have been a Grade C violation. U.S.S.G.
§ 7B1.1(a)(3); see United States v. Wheeler, 814 F.3d 856, 858 (7th Cir. 2016). The judge then
correctly calculated a policy-statement range of 18 to 24 months. U.S.S.G. § 7B1.4(a).
Counsel has identified no other procedural error, and we see none.

        Counsel also examines whether Sievert could challenge his sentence as
substantively unreasonable but correctly concludes that doing so would be pointless.
Sievert’s 18-month prison sentence was within the policy-statement range, so we would
presume it to be reasonable. See Jones, 774 F.3d at 404. And the judge adequately
justified his sentencing decision based on the 18 U.S.C. § 3553(a) sentencing factors,
emphasizing the nature of the offense (“ongoing cannabis use in spite of expectations to
stop using while on probation”); Sievert’s history and characteristics (he “interfered
with” and sometimes “totally obstructed” the court’s enforcement of its orders); and the
seriousness of the offense (he disregarded court orders, acted out with verbal
aggression, and refused to participate in substance-abuse programs).

       For these reasons, we GRANT the motion to withdraw and DISMISS the appeal.